Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 31 July 2018.
Claims 1-10 are currently pending and have been examined.
Claims 1-10 are rejected.
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 202 556.2, filed on 18 February 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 July 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words, contains legal phraseology, contains reference numbers, contains the title of the application, and a heading for “figure 1” at the bottom of the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In paragraph 3 it appears that the term “cab” is recited instead of “can”.  

Claim Objections
Claim 10 is objected to because of the following informalities:  the term “electric machine” is recited twice in a row by mistake.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an indication” in both lines 3 and 4. It is unclear if the inventor is referring to the same “indication” or two different “indications”. To overcome this rejection the examiner suggest changing the second recitation of “an indication” to “the indication”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “indication”.
Claim 3 recites the limitation “an indication that combustion is absent” in both line 3 of claim 3 and line 3 of claim 2. It is unclear if the inventor is referring to the same “indication that combustion is absent” or two different “indications that combustion is absent”. To overcome this rejection the examiner suggest changing the second recitation of “an indication that combustion is absent” to “the indication that combustion is absent”. For the purposes of examination, the  
Claim 3 recites the limitation “a speed signal” in both line 4 of claim 3 and line 6 of claim 1. It is unclear if the inventor is referring to the same “speed signal” or two different “speed signals”. To overcome this rejection the examiner suggest changing the second recitation of “a speed signal” to “the speed signal”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “speed signal”.
Claim 3 recites the limitation “a rotational speed” in both line 4 of claim 3 and line 6 of claim 1. It is unclear if the inventor is referring to the same “rotational speed” or two different “rotational speeds”. To overcome this rejection the examiner suggest changing the second recitation of “a rotational speed” to “the rotational speed”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “rotational speed”.
Claim 3 recites the limitation "the lambda value" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a lambda sensor” in both lines 6 and 7. It is unclear if the inventor is referring to the same “lambda sensor” or two different “lambda sensors”. To overcome this rejection the examiner suggest changing the second recitation of “a lambda sensor” to “the lambda sensor”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “lambda sensor”.
Claim 4 recites the limitation “an indication that combustion is absent” in both line 3 of claim 4 and line 3 of claim 2. It is unclear if the inventor is referring to the same “indication” or two different “indications”. To overcome this rejection the examiner suggest changing the second recitation of “an indication that combustion is absent” to “the indication that combustion 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1)and(a)(2) as being anticipated by Kieser (U.S. Pub. No. 2011/0224853).
Regarding claim 1:
	Kieser teaches:
A method to detect whether combustion is taking place in an internal combustion engine of a hybrid vehicle during operation of the hybrid vehicle (determine the operating status of one of the drive devices in a drive system in which multiple drive devices are provided. For example, the drive system may be a hybrid drive system which has at least two different drive devices, for example, an electric machine and an internal combustion engine. [0006]), whereby a decoupler  is provided between the internal combustion engine and an electric machine that serves to power the hybrid vehicle (Internal combustion engine 6 and electric machine 8 may be coupled to one another in an adjustable way via shafts 15 and 16 and a separating clutch 17. Therefore, when separating clutch 17 is engaged, there is a connection between internal combustion engine 6 and electric machine 8, while when separating clutch 17 is disengaged, both drive devices 5 and 7 are disconnected from one another. [0028]), comprising: 
opening the decoupler between the internal combustion engine and the electric machine (Separating clutch 17 is subsequently completely disengaged. [0031]);
receiving a speed signal when the decoupler is open (Separating clutch 17 is subsequently completely disengaged. During subsequent operation 31, the setpoint rotational speeds of drive devices 4 are kept constant at 700 RPM, for example. If internal combustion engine 6 is operational, its actual rotational speed will correspond to the setpoint rotational speed within a certain tolerance range. If this is not the case, the actual rotational speed deviates from the setpoint rotational speed. This is evaluated during operation 32. [0031]; examiner notes that verification of the engine speed matching the set idle speed constitutes “receiving a speed signal”), said signal indicating a rotational speed of the internal combustion engine when the decoupler is open (Separating clutch 17 is subsequently completely disengaged. During subsequent operation 31, the setpoint rotational speeds of drive devices 4 are kept constant at 700 RPM, for example. If internal combustion engine 6 is operational, its actual rotational speed will correspond to the setpoint rotational speed within a certain tolerance range. If this is not the case, the actual rotational speed ;
and determining (This is evaluated during operation 32. [0031]), on the basis of the speed signal when the decoupler is open (Separating clutch 17 is subsequently completely disengaged. [0031]; examiner notes that this takes place in step 31), whether combustion is taking place in the internal combustion engine (If internal combustion engine 6 is operational, its actual rotational speed will correspond to the setpoint rotational speed within a certain tolerance range. If this is not the case, the actual rotational speed deviates from the setpoint rotational speed. This is evaluated during operation 32. [0031]).
Regarding claim 2:
	Kieser teaches all the limitations of claim 1, upon which this claims is dependent.
Kieser further teaches:
when the decoupler is closed (fig. 2, step 26 occurs before clutch 17 disengagement at step 31), analyzing whether there is an indication that combustion is absent in the internal combustion engine (At a starting point 26, the ambient conditions are initially analyzed to establish a possible failure of the one drive device and to trigger an error suspicion signal in this case. [0029]), whereby the decoupler is opened if it is detected that there is such an indication (fig. 2, step 31 is only initiated after the program exits the loop at branch 28 when the suspicion signal is activated.).
Regarding claim 4:
	Kieser teaches all the limitations of claim 2, upon which this claims is dependent.
Kieser further teaches:
the decoupler is opened (Otherwise, the sequence branches into a subprogram 29, in which the diagnosis of the operating status of internal combustion engine 6 is performed. [0030]; examiner notes that the decoupler is open as part of the diagnosis process in steps 30-32) if, during one or more consecutive combustion cycles (examiner notes the below represents one combustion cycle but it would have been obvious to one having ordinary skill in the art at the time of invention to have required multiple subsequent detections to reduce the possibility of a false positive. See MPEP 2144.05II(A). Examiner also notes that the claim is being presented in the alterative the only requires on of the limitations being satisfied by the prior art.), it is detected that there is an indication that combustion is absent in the internal combustion engine (If there is a negative charge balance of energy storage 13, although the control unit specifies charging, or if the signal of the lambda sensor indicates excessively lean exhaust gas, although there is no overrun shutoff or cylinder shutoff of internal combustion engine 6, or if the analysis of the temperature/heat balance of internal combustion engine 6 yields the result that the heating is too low (heat is only input into a coolant water circuit by internal combustion engine 6), the error suspicion signal is set. If the error signal is not provided, the sequence jumps back to starting point 26 at a branch 28. Otherwise, the sequence branches into a subprogram 29, in which the diagnosis of the operating status of internal combustion engine 6 is performed. [0030]).
Regarding claim 5:
	Kieser teaches all the limitations of claim 1, upon which this claims is dependent.
Kieser further teaches:
the determination as to whether combustion is taking place in the internal combustion engine (This is evaluated during operation 32. [0031]) comprises:
comparing, when the decoupler is open, the rotational speed of the internal combustion engine to a prescribed limit rotational speed of the internal combustion engine (Separating clutch 17 is subsequently completely disengaged. During subsequent operation 31, the setpoint rotational speeds of drive devices 4 are kept constant at 700 RPM, for example. If internal combustion engine 6 is operational, its actual rotational speed will correspond to the setpoint rotational speed within a certain tolerance range. If this is not the case, the actual rotational speed deviates from the setpoint rotational speed. This is evaluated during operation 32. However, the predefined tolerance range is taken into consideration in this case. This means that deviations within a comparatively small range are permissible. If internal combustion engine 6 is non-operational, after separating clutch 17 is disengaged, the actual rotational speed of internal combustion engine 6 will drop, since no torque or an excessively small torque is generated thereby. [0031]);
and determining that no combustion is taking place in the internal combustion engine if the rotational speed of the internal combustion engine is lower than the prescribed limit rotational speed (If internal combustion engine 6 is operational, its actual rotational speed will correspond to the setpoint rotational speed within a certain tolerance range. If this is not the case, the actual rotational speed deviates from the setpoint rotational speed. This is evaluated during operation 32. However, the predefined tolerance range is taken into consideration in this case. This means that deviations within a comparatively small range are permissible. If internal combustion .
Regarding claim 7:
	Kieser teaches all the limitations of claim 5, upon which this claims is dependent.
Kieser further teaches:
it is determined that no combustion is taking place in the internal combustion engine if the rotational speed of the internal combustion engine is lower than the prescribed limit rotational speed (If internal combustion engine 6 is non-operational, after separating clutch 17 is disengaged, the actual rotational speed of internal combustion engine 6 will drop, since no torque or an excessively small torque is generated thereby. [0031]) after a prescribed period of time after the decoupler was opened (in FIG. 4a, since internal combustion engine 6 is non-operational and therefore cannot maintain the setpoint rotational speed. In contrast, the actual rotational speed drops according to rotational speed curve 38. This is again established during the diagnostic window between points in time t.sub.3 and t.sub.4. [0037]; From the disengagement of separating clutch 17 to point in time t.sub.3 [0037]).
Regarding claim 8:
	Kieser teaches all the limitations of claim 1, upon which this claims is dependent.
Kieser further teaches:
if it has been determined that no combustion is taking place in the internal combustion engine (if internal combustion engine 6 is non-operational, the sequence , generating a driver information signal which indicates that no combustion is taking place in the internal combustion engine (A driver of motor vehicle 2 is subsequently informed about the operating status of drive device 5 within the scope of an operation 36, so that he may take necessary measures, for example, locate a repair shop. Furthermore, separating clutch 17 is completely disengaged, so that motor vehicle 2 is only moved along using electric machine 8. [0030]).
Regarding claim 9:
	Kieser teaches all the limitations of claim 1, upon which this claims is dependent.
Kieser further teaches:
if it is determined that combustion is taking place in the internal combustion engine (Thus, if it is established between t.sub.3 and t.sub.4 that the actual rotational speeds of internal combustion engine 6 and electric machine 8 essentially coincide, it is assumed that internal combustion engine 6 is operational. [0036]), closing the decoupler (The diagnosis is terminated at point in time t.sub.5. [0036]; examiner notes that although not explicitly stated, the method would inherently recouple the engine back to the system upon completion of the diagnosis so that the vehicle could resume normal operation.).
Regarding claim 10:
	Kieser teaches all the limitations of claim 1, upon which this claims is dependent.
Kieser further teaches:
A control device (an electronic control unit (not shown) is provided, using which at least internal combustion engine 6 and electric machine 8 may be controlled  to detect whether combustion is taking place in an internal combustion engine of a hybrid vehicle during operation of the hybrid vehicle (determine the operating status of one of the drive devices in a drive system in which multiple drive devices are provided. For example, the drive system may be a hybrid drive system which has at least two different drive devices, for example, an electric machine and an internal combustion engine. [0006]), comprising
a decoupler between the internal combustion engine and an electric machine electric machine that serves to power the hybrid vehicle (Internal combustion engine 6 and electric machine 8 may be coupled to one another in an adjustable way via shafts 15 and 16 and a separating clutch 17. Therefore, when separating clutch 17 is engaged, there is a connection between internal combustion engine 6 and electric machine 8, while when separating clutch 17 is disengaged, both drive devices 5 and 7 are disconnected from one another. [0028]), whereby the control device is configured to carry out a method according to claim 1 (determine the operating status of one of the drive devices in a drive system in which multiple drive devices are provided. For example, the drive system may be a hybrid drive system which has at least two different drive devices, for example, an electric machine and an internal combustion engine. [0006]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kieser (U.S. Pub. No. 2011/0224853) in view of Sakamoto (U.S. Pub. No. 2009/0150019).
Regarding claim 3:
	Kieser discloses all the limitations of claim 2, upon which this claim is dependent.
	Kieser further teaches:
analyzing whether there is an indication that combustion is absent in the internal combustion engine is carried out on the basis of at least one of the following signals (At a starting point 26, the ambient conditions are initially analyzed to establish a possible failure of the one drive device and to trigger an error suspicion signal in this case. [0029]):
when the decoupler is closed (examiner notes that the clutch is not opened until step 30 as shown above), on the basis of a lambda signal of a lambda sensor representing the lambda value of a lambda sensor of the hybrid vehicle when the decoupler is closed (Monitoring of the ambient conditions is performed during ;
and/or on the basis of the engine temperature (Monitoring of the ambient conditions is performed during operation 27, for example, … a temperature and/or heat balance of internal combustion engine 6 being analyzed. [0029]).
	Kieser does not teach, however Sakamoto teaches:
on the basis of a speed signal that indicates a rotational speed of the internal combustion engine (fig. 15D; In FIG. 15(D), the ordinate represents engine speed [0133]);
on the basis of a torque signal that indicates the torque value of the electric machine (fig. 15C; In FIG. 15(C), the ordinate represents rotating electric machine torque [0133]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kieser to include the teachings as taught by Sakamoto because “the diagnostic performance can be improved by changing, during the diagnostic procedure, the plurality of operation points of the internal combustion engine 1, while controlling the driving force of the rotating electric machine 5.” [Sakamoto, 0078] as well as to give additional criteria to judge the engine performance off of.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kieser (U.S. Pub. No. 2011/0224853) in view of Okuda (2008/0083579).
Regarding claim 6:
	Kieser discloses all the limitations of claim 5, upon which this claim is dependent.
	Kieser does not teach, however Okuda teaches:

stopping the internal combustion engine after the decoupler has been opened (the clutch C1 is released to separate the engine 22 from the CVT 50, and the engine 22 stops [0037]; examiner notes that this is part of an engine start/stop operation which means that the engine is stopped deliberately.);
and restarting the internal combustion engine with the decoupler open (a series of operations to restart the engine 22 and engage the clutch C1 from the stop state of the engine 22 and the released state of the clutch C1 (hereafter referred to as start-engagement operations). [0038]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kieser to include the teachings as taught by Okuda increase efficiency because the “start-engagement operations are performed in response to the driver's depression of the accelerator pedal 83 while the motor 40 is under regenerative control to apply a braking force and recover the kinetic energy of braking in the released state of the clutch C1 to separate the engine 22 from the CVT 50 and in the stop state of the engine 22 during deceleration.” [Okuda, 0038]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei (U.S. Pub. No. 2017/0217427) discloses a method for detecting a combustion process of an internal combustion engine of a hybrid vehicle.
Pantring (U.S. Pub. No. 2011/0208401) discloses a method for detecting a running internal combustion engine in a hybrid vehicle.
Moroto (U.S. Pat. No. 5697466) discloses a clutch which is provided to selectively connect the internal combustion engine to the output axle and a hydraulic power transmission is provided between the clutch and the internal combustion engine.
Yokouchi (U.S. Pub. No. 2013/0190962) discloses when misfire in the engine is detected, the output shaft of the engine is rotated by driving the first motor generator with ignition and supply of fuel to the engine being suspended.
Fushiki (U.S. Pub. No. 2015/0032326) discloses a failure diagnosis apparatus comprises a controller that is configured to execute a failure diagnosis process of the internal combustion engine based on a predetermined diagnosis requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665